Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
(1)      In the search report issued in Chinese Patent Application No. 201880031250.8, dated March 18, 2021 (2 pages) submitted in the IDS (dated 10/15/2021), none of the documents cited in that search report involves claims 7 and 9 (see page 1 of the report).   
          Independent claim 1 as amended (in the amendment dated 9/22/2021) incorporating the limitation from a cancelled claim 7 is allowable over the prior art of record.  The combination of U.S. Patent No. 6,497,043 and U.S. Patent Application Publication No. 2016/0167241 shows a shaving system substantially as claimed (note the 103 rejection in the Office Action mailed on 6/29/2021) but not the limitation of claim 7 which further requires that the processor of the shaving system is configured to receive input from a user regarding characteristics of hairs of the use, and is configured to calibrated analysis of the recorded sounds based on the input regarding characteristics of the hairs of the user.
          Independent claim 9 as amended (in the amendment dated 9/22/201) requiring the limitation of “the processor is configured to receive input regarding a type or model number assigned to the cartridge, and is configured to calibrate analysis of the recorded sounds based on the input regarding the type or model number assigned to the cartridge” in the claimed shaving system is not shown or made obvious by the prior art of record or any combination thereof.          

          Independent claim 13 as amended (in the amendment dated 9/22/2021) incorporating the limitation from a cancelled claim 18 which requires the method step of “receiving input from a user regarding characteristics of hairs of the user, and calibrating analysis of the audio signals based on the input regarding characteristics of the hairs of the user”.  This method step limitation is similar to the limitation required in the product claim of the above amended claim 1 which includes the limitation from the canceled but otherwise allowable claim 7.       

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724